Case: 17-15423    Date Filed: 10/03/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-15423
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:17-cr-00013-MW-GRJ-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

HUGO ALBERTO RIZO DIAZ,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                (October 3, 2018)

Before TJOFLAT, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:

      Michael Ufferman, appointed counsel for Hugo Alberto Rizo Diaz in this

direct criminal appeal, has moved to withdraw from further representation of the
              Case: 17-15423    Date Filed: 10/03/2018   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Diaz’s conviction and sentence are AFFIRMED.




                                         2